DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 07/08/2022 (“07-08-22 OA”), the Applicant amended independent claim 1 and cancelled claims 2 and 12 in a reply filed on 10/11/2022 (“10-11-22 Reply”).
Claims 19-20 are withdrawn.
	Currently, claims 1, 3-11 and 13-18 are examined as below.
Response to Arguments
Applicant’s amendments to claims 5, 8-9, 15 and 18 have overcome the 112(b) rejections as set forth under line item number 1 in the 07-08-22 OA.
Despite the Applicant’s substantive amendments to independent claim 1, the previously-cited prior art CN719 still reads on the claim.
On pages 8-10 of the 10-11-22 Reply, the Applicant argues the CN719 fails to disclose or teach “the first light-shielding pattern is arranged on the first portion of the second protrusion located at a first side of the second protrusion in a direction parallel to the base substrate, and the second light-shielding pattern is arranged on a first portion of the second protrusion located at the same first side of the second protrusion in the direction parallel to the base substrate,” because CN719’s reflecting part 31 is located at the left side of the reinforcing part 32 and the reflecting part 42 is located at the right side of the reinforcing part 41, while amended claim 1 has two light-shielding patterns located at the same side (i.e. left side) of the corresponding two protrusions. The examiner respectfully disagrees.
According to the amended claim 1, the first light-shielding pattern and the second light-shielding pattern are both arranged on the first portion of the same protrusion (i.e. second protrusion), rather than having two light-shielding patterns arranged on the corresponding two protrusions as stated in the remarks. Furthermore, the amended claim 1 does not clearly define the first light-shielding pattern is a different structure from the second light-shielding pattern, and that the “first side” is the left side of the protrusion. By the broadest reasonable interpretation, the first light-shielding pattern and the second light-shielding pattern can be the same structure, and the “first side” can be an upper side of a protrusion. Thus, the previously-cited prior art CN719 still reads on the claim. Details please see below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 fails to comply with the written description requirement, because an amended limitation “the first light-shielding pattern is arranged on the first portion of the second protrusion located at a first side of the second protrusion in a direction parallel to the base substrate, and the second light-shielding pattern is arranged on a first portion of the second protrusion located at the same first side of the second protrusion in the direction parallel to the base substrate” is not supported by original disclosure. The amended claim 1 requires both the first light-shielding pattern and the second light-shielding pattern being arranged on the first portion of the second protrusion at the first side of the second protrusion. However, according to Fig. 3 of the present application, only one light-shielding layer 11 is arranged on one protrusion (i.e. element 12). Therefore, the amended claim 1 is not supported by the original disclosure.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).
Note the dependent claims 3-11 and 13-18 do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, in lines 16-17, the limitation “the first portion of the second protrusion” is not mentioned before. There is insufficient antecedent basis. Although “each protrusion comprises a first portion” is recited earlier, it is unclear whether such each protrusion includes the first and second protrusions and that each of the first and second protrusions comprises a first portion.
	Second, in lines 18-19, the limitation “a first portion of the second protrusion” renders the claim indefinite. It is unclear whether such first portion of the second protrusion is the same first portion of the second protrusion as recited in lines 16-17. The limitation will be interpreted as the same first portion.
Note the dependent claims 3-11 and 13-18 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. 109148719 A (“CN719”) in view of US 2019/0393283 A1 to Lu et al. (“Lu”).
	
    PNG
    media_image1.png
    382
    639
    media_image1.png
    Greyscale

	Regarding independent claim 1, CN719 in Fig. 2 and Annotated Fig. 2 teaches a display substrate (¶ 49, OLED display panel), comprising: 
a base substrate 10 (¶ 50, light-emitting substrate 10), a plurality of pixel units px (Annotated Fig. 2 & ¶ 41, regions px defined by pixel definition layers 106 would be a pixel unit) arranged on the base substrate 10, and a function layer 30, 40 (¶ 40, first optical device 30; ¶ 50, second optical device 40) arranged at a light-emitting side of at least one pixel unit px of the plurality of pixel units px (Annotated Fig. 2),
wherein the function layer 30, 40  is configured to shield a light beam toward a first direction (Fig. 2, direction away from the substrate 10) among light beams emitted by the at least one pixel unit px (Annotated Fig. 2, ¶ 44-¶ 45 & ¶ 50, reflecting part 31, 42 of the optical device 30, 40 shields light emitted by the pixel unit pix and prevents the light from passing through the part 31, 42 by reflecting the light away), the function layer 30, 40 comprises an layer 32, 41 (Fig. 2, ¶ 44 & ¶ 50, reinforcing portion/part 32, 41) and a light-shielding layer 31, 42 (Annotated Fig. 2, ¶ 44-¶ 45 & ¶ 50, layer 31, 42 prevents light from passing through. That is, layer 31, 42 shields light), and the light-shielding layer 31, 42 is arranged on a part of the layer 32, 41 (Fig. 2), and configured to shield the light beam toward the first direction among the light beams emitted by the at least one pixel unit px (Annotated Fig. 2); 
wherein the layer 32, 41 comprises a plurality of protrusions 32, 41 (Fig. 2, ¶ 44 & ¶ 50, reinforcing portion/part 32, 41), each protrusion 32, 41 of the plurality of protrusions 32, 41 is arranged on a respective one of the plurality of pixel units px (Annotated Fig. 2), each protrusion 32, 41 comprises a first portion (Fig. 2, portions of protrusions 32, 41 that are covered by the layers 31, 42), the plurality of protrusions 32, 41 comprises a first protrusion 32 (Fig. 2, ¶ 44 & ¶ 50, reinforcing portion/part 32) and a second protrusion 41 (Fig. 2, ¶ 44 & ¶ 50, reinforcing portion/part 41), and the first protrusion 32 and the second protrusion 41 are located above two adjacent pixel units px of the plurality of pixel units px (Annotated Fig. 2); and 
wherein the light-shielding layer 31, 42 comprises a plurality of light-shielding patterns 31, 42 (Annotated Fig. 2, ¶ 44-¶ 45 & ¶ 50, layer 31, 42 prevents light from passing through. That is, layer 31, 42 shields light), the plurality of light-shielding patterns 31, 42 comprises a first light-shielding pattern 42 (Fig. 2) and a second light-shielding pattern 42 (Fig. 2), the first light-shielding pattern 42 is arranged on the first portion of the second protrusion 41 located at a first side (Fig. 2, upper side) of the second protrusion 41 in a direction parallel to the base substrate 10, and the second light-shielding pattern 42 is arranged on a first portion (Fig. 2, upper side) of the second protrusion 41 located at the same first side (Fig. 2, upper side) of the second protrusion 41 in the direction parallel to the base substrate 10.
	CN719 further discloses the reinforcing portion/part 32, 41 is a light-transmitting material.
	However, CN719 does not explicitly disclose the reinforcing portion/part is an organic layer.
	Lu recognizes a need for providing a light-transmitting component in a display device (¶ 32). Lu satisfies the need by using a polymer organic material for the light-transmitting material (¶ 32).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the polymer organic material taught by Lu for the light-transmitting material taught by CN719, so as to provide a light-transmitting component in a display device.
Regarding claim 3, CN719 in Fig. 2 further teaches the first portion of each protrusion 32, 41 is a structure protruding in the first direction, and the first direction is a direction away from the base substrate 10 (Fig. 2).
	However, the combination of CN719 and Lu does not explicitly disclose the first portion the protrusion is a curved-surface structure.
There are two known options of forming a portion of a protrusion: (1) forming the portion of the protrusion as an angled-surface structure and (2) forming the portion of the protrusion as a curved-surface structure1. With either option of (1) or (2), a portion of a protrusion is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the portion of the protrusion as a curved-surface structure as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing a portion of a protrusion (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Regarding claim 8, the combination of CN719 (Fig. 2 &Annotated Fig. 2) and Lu and further teaches the pixel unit px comprises an anode 103 (CN719: ¶ 41, anode 103), a pixel light-emitting layer 104 (CN719: ¶ 41, organic light-emitting layer 104) and a cathode 105 (CN719: ¶ 41, cathode 105) arranged sequentially in a direction away from the base substrate 10, and a thin film encapsulation layer 106, 201 (CN719: ¶ 41, pixel definition layer 106; ¶ 58, first inorganic layer 201) encapsulating the anode 103, the pixel light-emitting layer 104 and the cathode 105, and the organic layer 32, 41 is formed on the thin film encapsulation layer 106, 201 (CN719: Fig. 2).
	Regarding claim 9, the combination of CN719 (Fig. 2 & Annotated Fig. 2) and Lu further teaches the organic layer 32, 41 is in direct physical contact with the thin film encapsulation layer 106, 201, the light-shielding layer 31, 42 is merely arranged on a surface of the first portion (Fig. 2, portions of layers 32, 41 covered by layers 31, 42) of each protrusion 32, 41, and the surface of the first portion is not in direct physical contact with the thin film encapsulation layer 106, 201, to merely shield the light beam toward the first direction among the light beams emitted by the pixel unit px (Annotated Fig. 2).
Claims 7, 10-11, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN719 and Lu, and further in view of US 2011/0128470 A1 to Yorita et al. (“Yorita”).
Regarding claim 7, CN719 in Fig. 2 teaches the light-shielding layer 31, 42.
	However, the combination of CN719 and Lu does not explicitly disclose the light-shielding layer is made of a black light-resistant material.
	Yorita recognizes a need for reducing the luminance of light in an undesirable direction (¶ 153). Yorita satisfies the need by forming a black film 8 (which must be made with material resistant to light; i.e., black light-resistant material) on a side surface 6 of convex portion 2 (Fig. 6 & ¶ 153).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-shielding layer taught by CN719 and Lu with the black film taught by Yorita, so as to reduce the luminance of light in an undesirable direction.
Regarding claim 10, CN719 in Fig. 2 teaches the display substrate (¶ 49, OLED display panel i.e., display device) is applied to in-vehicles devices (¶ 4; see the rejection of claim 1 as noted above).
	However, the combination of CN719 and Lu does not explicitly disclose an on-board display device, comprising the display substrate according to claim 1.
	Yorita recognizes a need for displaying various information to the driver in a vehicle (¶ 15). Yorita satisfies the need by mounting a display device 10 (Figs. 3-5 & ¶ 147; i.e., display substrate) on a dashboard 33 (Fig. 5 & ¶ 151) on the front side of a vehicle 30 (Figs. 4-5, ¶ 15 & ¶ 151).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the display substrate taught by CN719 and Lu with the structure of application taught by Yorita, so as to display various information to the driver in a vehicle.
	Regarding claim 11, the combination of CN719, Lu and Yorita (Figs. 3-5) further teaches the display substrate 10 is an on-board display substrate 10 (Yorita: Figs. 3-5), and the first direction is a direction toward a windshield 31 of a vehicle 30 with the on-board display device 10 (Yorita: Figs. 4-5 & ¶ 151).
Regarding claim 13, CN719 in Fig. 2 further teaches the first portion of each protrusion 32, 41 is a structure protruding in the first direction, and the first direction is a direction away from the base substrate 10 (Fig. 2).
	However, the combination of CN719 and Lu does not explicitly disclose the first portion the protrusion is a curved-surface structure.
There are two known options of forming a portion of a protrusion: (1) forming the portion of the protrusion as an angled-surface structure and (2) forming the portion of the protrusion as a curved-surface structure2. With either option of (1) or (2), a portion of a protrusion is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the portion of the protrusion as a curved-surface structure as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing a portion of a protrusion (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).
Regarding claim 17, CN719 in Fig. 2 teaches the light-shielding layer 31, 42.
	However, the combination of CN719 and Lu does not explicitly disclose the light-shielding layer is made of a black light-resistant material.
	Yorita recognizes a need for reducing the luminance of light in an undesirable direction (¶ 153). Yorita satisfies the need by forming a black film 8 (which must be made with material resistant to light; i.e., black light-resistant material) on a side surface 6 of convex portion 2 (Fig. 6 & ¶ 153).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the light-shielding layer taught by CN719 and Lu with the black film taught by Yorita, so as to reduce the luminance of light in an undesirable direction.
Regarding claim 18, the combination of CN719 (Fig. 2 and Annotated Fig. 2) and Lu and further teaches the pixel unit px comprises an anode 103 (CN719: ¶ 41, anode 103), a pixel light-emitting layer 104 (CN719: ¶ 41, organic light-emitting layer 104) and a cathode 105 (CN719: ¶ 41, cathode 105) arranged sequentially in a direction away from the base substrate 10, and a thin film encapsulation layer 106, 201 (CN719: ¶ 41, pixel definition layer 106; ¶ 58, first inorganic layer 201) encapsulating the anode 103, the pixel light-emitting layer 104 and the cathode 105, and the organic layer 32, 41 is formed on the thin film encapsulation layer 106, 201 (CN719: Fig. 2).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6 and 14-16 are rejected.
Claims 4-6 and 14-16 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 4 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 4, an angle of a connection line relative to a direction perpendicular to the base substrate is a first angle, wherein the connection line connects the second end of the light-shielding pattern and a first end of another adjacent light-shielding pattern, an angle θ0 of the first end of the light-shielding pattern adjacent to the base substrate relative to a plane where the base substrate is located is calculated through equations tan θ0 = h2/x and tan θ1 = p-x/h2, where h2 represents a distance between the first end of the light-shielding pattern and the second end of the light-shielding pattern in a direction perpendicular to the display substrate, p represents a length of the pixel unit in a row direction or a column direction, x represents a length of an orthogonal projection of the light-shielding pattern onto the base substrate in the direction parallel to the base substrate, a direction of x is parallel to a direction of p, and θ1 represents the first angle.
Claims 5-6 would be allowable, because they depend from the allowable claim 4.
Claim 14 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, an angle θ0 of the first end of the light-shielding pattern adjacent to the base substrate relative to a plane where the base substrate is located is calculated through equations tan θ0 = h2/x and tan θ1 = p-x/h2, where h2 represents a distance between the first end of the light-shielding pattern and the second end of the light-shielding pattern in a direction perpendicular to the display substrate, p represents a length of the pixel unit in a row direction or a column direction, x represents a length of an orthogonal projection of the light-shielding pattern onto the base substrate in the direction parallel to the base substrate, a direction of x is parallel to a direction of p, and θ1 represents the first angle.
Claims 15-16 would be allowable, because they depend from the allowable claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                    

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                            

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2011/0128470 A1 by Yorita et al. in Figs. 1-2, 6 and paragraph 131 discloses a side surface 6 (i.e., first portion) of a convex portion 2 (i.e., protrusion) has a curved surface structure.
        2 U.S. Patent Publication No. 2011/0128470 A1 by Yorita et al. in Figs. 1-2, 6 and paragraph 131 discloses a side surface 6 (i.e., first portion) of a convex portion 2 (i.e., protrusion) has a curved surface structure.